 TRIANGLE BLDG. PRODUCTS, CORP. 257Triangle Building Products, Corp. and Local 1205, International Brotherhood of Teamsters, AFLŒCIO, Petitioner and Local 2682, United Broth-erhood of Carpenters and Joiners of America, Intervenor.  Case 29ŒRCŒ9662 September 30, 2002 DECISION ON REVIEW AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On July 2, 2001, the Regional Director for Region 29 issued a Decision and Direction of Election (relevant portions of which are attached as an appendix) finding the petitioned-for unit of drivers and other classifications not appropriate but finding instead that a smaller unit of drivers is appropriate.  The Regional Director further found that the Employer™s recognition of the Intervenor as the representative of a wall-to-wall unit does not bar an election in the unit of drivers because the Petitioner had support of 30 percent of the driver unit at the time of recognition.  Thereafter, pursuant to Section 102.67 of the National Labor Relations Board™s Rules and Regula-tions, the Intervenor and the Employer filed timely re-quests for review of the Regional Director™s determina-tion, contending that a unit of drivers is not an appropri-ate unit, and that in any event the recognition agreement between the Intervenor and the Employer barred an elec-tion in the driver unit.  By Order dated August 2, 2001, the Board granted the Intervenor™s and the Employer™s requests for review.  Thereafter, the Petitioner filed a brief on review. Having carefully considered the entire record, includ-ing the brief on review, we find, contrary to the Regional Director, that the Employer™s recognition of the Interve-nor as the representative of a wall-to-wall unit bars the present petition. Facts On March 21, 2001, the Employer, having reviewed and verified authorization cards, stipulated that the Inter-venor had support of a majority of its employees.  On that same date, the Employer and the Intervenor entered into a recognition agreement designating the Intervenor as the collective-bargaining representative of a wall-to-wall unit including all production and maintenance em-ployees, carpenters, material handlers, warehousemen, forklift operators, truckdrivers, and checkers.  Thereafter, on March 26, 2001, a neutral arbitrator conducted an election in the wall-to-wall unit.  Of the eligible voters, 36 voted to have the Intervenor represent them for pur-poses of collective bargaining.  One month later, on April 26, 2001, the Petitioner filed the present petition, amended at the hearing, seeking to represent a portion of the recognized unit.1After conducting a hearing, the Regional Director found that the petitioned-for unit was not appropriate.  The Regional Director found that most of the employees that the Petitioner sought to represent had work-related contact, were functionally integrated, and had inter-change with employees excluded by the petition.  The Regional Director then found, however, that a smaller unit of drivers was appropriate and directed an election in that unit.  In doing so, the Regional Director reasoned that because the Petitioner had support of 30 percent of the driver unit that predated the Employer™s recognition of the Intervenor, the recognition agreement did not bar an election.  That the unit found appropriate was smaller than the unit petitioned-for and the recognized unit was, according to the Regional Director, of no consequence.  We disagree and find that the Employer™s voluntary rec-ognition of the Intervenor does indeed bar an election in the circumstances of this case. Analysis The Board first outlined the theory of a recognition bar in representation cases in Sound Contractors, 162 NLRB 364 (1966), where it held that after an employer lawfully recognizes a union as the representative of its employees based on a showing of majority support, no petitions can be processed for a reasonable period of time thereafter.  In Rollins Transportation System, 296 NLRB 793 (1989), the Board limited the application of the recogni-tion bar in circumstances in which there was simultane-ous campaigning by competing unions.  Specifically, the Board held that a petition was not barred by an em-ployer™s voluntary recognition of another union if the petitioning union was organizing employees at the same time as the recognized union and if the petition was filed within a reasonable period of time after recognition. The Board modified the Rollins rule in Smith™s Food & Drug Centers, 320 NLRB 844 (1996), to permit a peti-tion by a competing union following voluntary recogni-tion of another union only where the petitioning union demonstrates that it had a 30-percent showing of interest                                                            1 The unit petitioned-for included ﬁall drivers, warehouse assistants, warehouse driver/helpers, yard foremen, gate checkers, warehouse foremen and forklift operators, excluding roof truss leadman, roof truss stacker, truss plant production foremen, truss assemblers, wall paneler sawyer, wall panel component assembly leadman, wall panel plant production foreman, wall panel component assembler, component sawyer, office clerical employees, security guards and other employees by operation of the National Labor Relations Act.ﬂ  There are approxi-mately 21 employees in this unit.  The Petitioner had the support of 30 percent of this unit when the Employer recognized the Intervenor.  A year prior to these events, the Petitioner had entered into a stipulated election agreement in a larger unit than it currently seeks to represent. 338 NLRB No. 29  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258that predates the recognition.  The Board explained that 
the modification was warranted because the 
Rollins
 rule unnecessarily discouraged employers from voluntarily 
recognizing unions and unnecessarily frustrated the es-
tablishment of new collective-bargaining relationships by 
permitting postrecognition cha
llenges by competing un-
ions with little or no employee support. 
Applying 
Smith™s Food
, the Board in American Na-
tional Can, Inc., 
321 NLRB 1164 (1996), found that the 
employer™s voluntary recognition of a union was not a 
bar to a petition filed by a competing union.  In that case, 
the employer voluntarily recognized the Glass, Molders, 
Pottery, Plastics & Allied Workers International Union, 
AFLŒCIO, CLC as the bargai
ning representative of its 
production and maintenance and skilled craft employees. 
Prior to the recognition, the American Flint Glass Work-
ers Union was organizing a smaller unit of the em-
ployer™s apprentice and journeyman mold makers, and it 
had obtained authorization cards from a majority of the 
mold makers.  The Board acknowledged that the peti-
tioned-for unit of 24 mold makers was substantially 
smaller than the recognized unit of approximately 397 
employees but found that, because the 
Smith™s Food
 re-quirements were satisfied, that fact alone did not require 
that the petition be dismissed.  In so finding, however, 
the Board specifically noted that the Regional Director found, and no party disputed, that the petitioned-for unit of mold makers was a separate appropriate unit for bar-

gaining. 
The Regional Director liken
ed the present case to American National Can 
and concluded that because the 
Petitioner had support of 30 percent of the unit found 
appropriate 
by the Regional Director
 at the time the Em-
ployer recognized the Intervenor, there was no recogni-

tion bar.  We disagree. 
The Board in Rollins
, as modified by 
Smith™s Food
, cre-ated a narrow exception to the recognition bar rule.  Thus, 
voluntary recognition bars all petitions except those filed 
by a petitioner that can demonstrate that it had support of 
30 percent of the employees in the petitioned-for unit at 
the time of recognition.  While the Board in 
American 
National Can 
applied this exception in a situation where 
the petitioned-for unit was sm
aller than the recognized unit, critical to the Board™s 
analysis was the finding that 
the petitioned-for unit was an appropriate unit. 
Contrary to the Regional Director, we are unwilling to  
extend this narrow exception of the recognition bar rule 
to permit petitions for units that are not appropriate.  To 
do so would create instability and uncertainty regarding 
voluntarily recognized units.  This is particularly true in 

the present case where the recognized unit is a presump-
tively appropriate overall unit, a neutral arbitrator con-
ducted an election in this unit, and the Petitioner waited 
30 days after the recognition to file its petition.  In sum, 
we find that if a rival union fails to petition for an appro-
priate unit, the employer™s voluntary recognition of the 
other union constitutes a bar to the petition.
2Here, the Regional Director found, and we agree for 
the reasons stated by him, that the petitioned-for unit is 

not appropriate.  Accordingly, we reverse the Regional 
Director and find that the Employer™s voluntary recogni-
tion of the Intervenor as the collective bargaining repre-

sentative of the employees in a wall-to-wall unit is a bar 
to the petition.
3ORDER This proceeding is remanded to the Regional Director 
for further appropriate action consistent with this deci-
sion. 
 MEMBER COWEN, dissenting. 
Contrary to my colleagues, I would adopt the Regional 
Director™s finding that the voluntary recognition agree-
ment between the Employer and the Intervenor does not 
bar the processing of the Petitioner™s representation peti-
tion. 
In brief, the relevant facts are these.  The Employer is 
engaged in the retail sale of lumber, cabinets, and related 
building products.  On March 21, 2001,
1 it executed a recognition agreement with the Intervenor.  In this 
agreement, the Employer recognized the Intervenor as 
the majority bargaining representative of employees in 
what appears to be a wall-to-wall unit including all pro-

duction and maintenance employees, carpenters, material 
handlers, warehousemen, assemblers, forklift operators, 
truckdrivers, and checkers.  On March 26, an independ-
ent arbitrator conducted an election in this unit; of the approximately 55 eligible voters, 36 voted to have the 
                                                          
 2 Contrary to our dissenting colleague, 
Overnite Transportation, 331 
NLRB 662 (2000), does not require a different result.  In that case, 
which did not involve a voluntary recognition, the union filed a petition 
to represent certain employees, the 
parties litigated the appropriateness of that unit and the alternative units, and the Regional Director made a 
determination of the unit appropriate
 for collective bargaining.  The 
posture of this case is very different.  Here, the Employer and the Inter-
venor entered into a valid recognition agreement covering an appropri-
ate unit of employees.  The Petitioner now seeks to upset that recogni-
tion.  The Regional Director™s role at 
this juncture is, first, to determine 
if the recognition is valid and, second, to determine under 
Smith™s Food
 and its progeny if there is any r
eason not to accord precedence to that 
recognition.  Under 
American National Can
, the voluntary recognition 
is not a bar if the unit sought by the 
Petitioner is appropriate.  Where, as 
here, the unit sought is not appropriate, the prior valid recognition 

stands as a bar to the petition. 3 In finding that the rule enunciated in 
Smith™s Food & Drug Centers
 and American National Can
 is not applicable here, Member Bartlett 
does not reach the issue of whether t
hose cases were correctly decided. 1 All dates refer to 2001 unless otherwise indicated.
  TRIANGLE BLDG. PRODUCTS, CORP. 259Intervenor represent them fo
r purposes of collective bar-
gaining. 
On April 26, the Petitioner filed a petition seeking to 
represent a portion of the recognized unit.
2  In its peti-
tion, the Petitioner also stated that it was prepared to rep-
resent an alternative unit found appropriate by the Board.  
See Overnite Transportation Co.
, 331 NLRB 662, 663 
(2000) (ﬁ[I]f [a] petitioned-for unit is not appropriate, the Board may examine the alternative units suggested by 
the parties, and also has discretion to select an appropri-

ate unit that is different from the alternative proposals of 
the parties.ﬂ).  Although the Regional Director found that 
the petitioned-for unit was not an appropriate unit, he 
found that a drivers-only unit consisting of approxi-
mately eight employees was appropriate.  I agree with 
these findings. 
Applying 
Smith™s Food & Drug Centers
, 320 NLRB 
844 (1996), and American National Can, Inc.
, 321 NLRB 1164 (1996), the Regional Director found that the 
recognition agreement between
 the Intervenor and the 
Employer did not bar the Pe
titioner™s petition because the Petitioner had obtained the support of, inter alia, 30 per-
cent of the drivers at the tim
e the Intervenor and the Em-
ployer entered into the rec
ognition agreement.  My col-
leagues contend that the Regional Director incorrectly 
extended the holdings of 
Smith™s Food & Drug Centers
 and American National Can
.  I disagree. 
In Smith™s Food & Drug Centers
, 320 NLRB at 846, 
the Board held that  
in rival union organizing situations, a voluntary and 

good-faith recognition of a union by the employer 
based on an unassisted and uncoerced showing of in-

terest from a majority of unit employees will bar a peti-
tion by a competing union, unless the petitioner dem-
onstrates a 30-percent showing of interest that predates 
the recognition.  Where such 
interest is shown, an elec-tion is warranted in order to guarantee employees an 
opportunity to express their desires in a definitive way. In American National Can
, 321 NLRB at 1164, the 
Board applied this rule to a situation involving a volun-
tarily-recognized unit of 397 employees and a petitioned-
                                                          
 2 The petitioned-for unit, which in
cludes approximate
ly 21 employ-
ees, is:  all drivers, warehouse assistants, warehouse drivers/helpers, yard 
foremen, gate checkers, warehouse foremen and forklift operators, ex-
cluding roof truss leadman, roof truss stacker, truss plant production 
foremen, truss assemblers, wall pa
neler sawyer, wall panel component 
assembly leadman, wall panel plant production foreman, wall panel 
component assembler, component sawyer, office clerical employees, 
security guards and other employees by operation of the National La-
bor Relations Act. 
The petitioner had the support of 30 percent of this unit when the Employer recognized the Intervenor. 
for unit of approximately 24 employees.  Given that the 
petitioner had secured the necessary 30-percent showing of interest prior to the employer™s voluntary recognition 
of the intervenor, the Board found that the recognition 
bar did not apply.  Id.  And, the fact that the petitioner 
sought a significantly smaller unit did not affect this 
analysis.  Id.; see also 
Smith™s Food & Drug
 Centers
, 320 NLRB at 844 (petitioning unions sought to represent 
units that were substantially smaller than the recognized 
unit).   
In reversing the Regional Di
rector™s refusal to apply 
the recognition bar to the Petitioner™s petition, my col-
leagues contend that the exception to the recognition bar 
rule developed in 
Smith™s Food & Drug
 Centers (and refined in American National Can
) does not apply to 
circumstances involving a petiti
on for a unit that is not 
appropriate.  My colleagues offer no rationale for why 
they have created this ﬁexceptionﬂ to the recognition bar 
exception beyond their vague and speculative assertion 
that it will prevent instability and uncertainty regarding 
voluntarily recognized units.  
My colleagues also ignore the fact that the Regional 
Director, consistent with well-established Board law and
 policy
, considered an alterna
tive unit (derived from the 
petitioned-for unit), and found such a unit to be appropri-
ate.  See Overnite Transportation Co.
, 331 NLRB at 663.  
My colleagues offer no reason for why they have chosen, 
here, to ignore a Regional Director™s customary exercise 
of discretion in determining an appropriate unit.  Indeed, 
my colleagues have utterly failed to explain why a peti-
tioned-for unit in this context would be appropriate, but a 
unit 
derived from the petitioned-for unit pursuant to 
longstanding Board law and policy would not.  In sum, 

today™s change unduly burde
ns petitioners, adversely affects employee free choice, and upsets settled prece-
dent without supplying any logical basis for doing so.   
Thus, I would adopt the Regional Director™s Decision, 
process the Petitioner™s petition, and direct an election. 
 APPENDIX Upon the entire record in this
 proceeding, the Regional Di-rector Alvin P. Blyer finds 
1.  The hearing officer™s rulings made at the hearing are free 
from prejudicial error and hereby are affirmed. 
2.  The parties stipulated that Triangle Building Products 
Corp., the Employer, a New York 
corporation, with its princi-ple office and place of business located at 2599 Route 112, 
Medford, New York (the Medfor
d facility), is engaged in the 
retail sale of lumber, cabinets, and related building products.  
During the past year, which period represents its annual opera-
tions generally, the Employer de
rived gross annual revenues in 
excess of $500,000 and purchased and received at its Medford 

facility, goods, supplies, and materials valued in excess of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260$5000 directly from points located outside the State of New 
York. 
Based on the foregoing, and the record as a whole, I find that 
the Employer is engaged in co
mmerce within the meaning of 
the Act and it will effectuate the purposes of the Act to assert 

jurisdiction herein. 3.  The labor organizations involved herein claim to repre-
sent certain employees
 of the Employer. 
4.  It appears from the record that on March 26, 2001, an in-
dependent arbitrator conducted an ﬁelectionﬂ among 55 em-
ployees of the Employer.  Acco
rding to the ﬁcertification of 
resultsﬂ of the arbitrator (dat
ed March 26), 36 employees voted 
for the Intervenor.1  The Intervenor and the Employer agreed 
that the unit included all full-time and regular part-time drivers, 

carpenters, checkers, warehousemen, assemblers, forklift opera-tors, and ﬁrelatedﬂ employees, 
excluding professional employ-
ees, guards, and supervisors.2  Sometime prior to the March 26 
ﬁelection,ﬂ the Employer had 
been presented with 30 cards from the Intervenor and checked those cards against W-4 signa-
tures.  On March 21, 2001, the Employer executed a ﬁcard 
count stipulationﬂ  indicating that it reviewed the cards, the 
signatures, and the W-4 forms and found that the Intervenor 
had majority status.
3  Apparently, based on the card check that 
preceded the ﬁelectionﬂ held by the arbitrator, the Employer 
and the Intervenor executed a recognition agreement dated 
March 21, 2001, designating the Intervenor as the collective-bargaining representative of all ﬁproduction and maintenance 
employees, carpenters, material
 handlers, warehousemen, fork-lift operators, truckdrivers and checkers, excluding office cleri-
cal employees, guards and supervisors.ﬂ
4  The Employer and 
the Intervenor both assert that their recognition agreement bars 
the processing of the instant petition.  In support of their posi-
tions, both parties cite Smith™s Food & Drug Centers
, 320 NLRB 844 (1996).  The Petitioner generally contends that the 
recognition agreement should not operate as a bar and that the 
facts of this case are distinguishable from 
Smith™s Foods and more consistent with 
American National Can, Inc., 321 NLRB 1164 (1996). Smith™s Food essentially stands for the proposition that, de-
spite the existence of active 
and simultaneous campaigns by 
two competing unions, ﬁa voluntary and good faith recognition 
of a union by the employer based on an unassisted and unco-
erced showing of interest from a majority of unit employees, 
will bar a petition by a competing union, unless the petitioner 
demonstrates a 30-percent showing of interest that predates the 
recognition.ﬂ  The Board in 
Smith™s dismissed the petitions 
involved therein because neither of the petitioning labor or-
ganizations had secured the requisite 30-percent showing prior to the employer™s recognition of 
the Intervenor.  Here, the In-tervenor and the Employer essentially argue that, under 
Smith™s, in order to circumvent a recognition bar, the Petitioner 
must show that it had a 30-percent showing of interest in the 

recognized unit.  It is undisputed that the Petitioner did not 
                                                          
                                                           
1 Board Exh. 4. 
2 Board Exh. 3. 
3 Intervenor Exhs. 1A and 1B.   
4 Intervenor Exh. 1C. 
have that showing.  Instead, it has a sufficient showing of inter-
est in the petitioned-for unit only, which is substantially smaller 
than the recognized unit.5In American National Can, the facts surrounding the recogni-tion are similar to the facts here
.  The employer recognized the 
intervening union in a unit that was substantially larger than the 
petitioned-for unit, and it was undisputed that the petitioner did 
not have a 30-percent showing in the larger recognized unit.  
However, all parties to that proceeding admitted that the peti-
tioned-for unit constituted a separate but smaller appropriate unit.  
And, the petitioner therein secured the requisite 30-percent show-
ing of interest in the petitioned-for smaller unit prior to the volun-
tary recognition of the Intervenor
.  In those circumstances, the 
Board did not accord the recognition bar quality. 
From my reading of 
American National Can, it appears that 
the recognition bar issue cannot be resolved until the appropri-ateness of the petitioned-for unit is resolved.  Accordingly, the 
motion to dismiss on this ground will be addressed more fully 
below, after the analysis of the unit issue. 
5.  The Petitioner seeks to repr
esent drivers, warehouse assis-tants, warehouse driver/helper, yard foremen,
6 gate checkers, 
warehouse foremen, and forklift operators, excluding roof truss 
leadman, roof truss stacker, truss plant production foremen, truss assemblers, wall paneler sawyer, wall panel component 
assembly leadman, wall panel a
ssembler, wall panel assembly 
leadman, wall panel plant line leader, wall panel plant-

production foremen, wall panel component assemble, compo-
nent sawyer, office clerical empl
oyees, guards and supervisors.  
Both the Intervenor and the Employer claim that a wall-to-wall 
unit of production and maintenance employees, the recognized 
unit, is appropriate, and that the petitioned-for unit is inappro-
priate.  In this regard, both parties assert that because of the 
Petitioner™s participation in a prior representation petition seek-ing a larger unit, the only appropriate unit herein must be co-
extensive with the stipulation in the prior case.  I disagree. 
The record reflects that on March 31, 2000, a stipulated elec-tion agreement was entered into in Case 29ŒRCŒ9445, where 
 5 The recognized unit consists of about 55 employees and the peti-
tioned-for unit includes approximately 21 employees (8 drivers, 8 fork-
lift operators, 1 warehouse foreman, 2 yard foremen, and 1 gate 
checker). 6 The parties stipulated that all foremen are NOT statutory supervi-
sors within the meaning of Sec. 2(11) of the Act (Tr. 102).  Thus, it 
appears that all parties agree that any employee classified as a foreman 
is eligible to vote.  Despite this stipulation, the Petitioner, on p. 12 of its 
brief, claims that the ﬁyard foreman 
job description . . .  describes a job 
as largely supervisory, uses the word supervision several times and 
describes the yard foreman as a supervisor.ﬂ  Yet, on p. 13 of the brief, 
the Petitioner claims that yard fore
men share a community of interest 
with drivers and forklift operators and constitute an appropriate unit.  I 
am uncertain of the Petitioner™s conten
tion regarding the yard foremen.  
However, it is clear from the record
 that the Petitioner did not take the position that this classification is supervisory and the matter was not 
fully litigated.  Nor am I certain, based on the ambiguous language in 
the brief, whether the Petitioner 
currently takes the position now that this classification is supervisory.  Thus, I presume that no party posits 
that the foremen are supervisory and I will hold the Petitioner to its 
stipulation that all foremen, including the yard foremen, are not 2(11) 
supervisors. 
 TRIANGLE BLDG. PRODUCTS, CORP. 261the Petitioner and the Employer agreed that the appropriate unit 
included forklift operators, drivers, yard help in the truss de-
partment, wall panel department, mill department, lumber de-
partment, carpenters and woodworkers, excluding all other 
employees.
7  It is based on that stipulated election agreement 
that the Employer and the Intervenor argue that the petitioned-
for unit is inappropriate.8  Despite the parties™ position in this 
regard, the Board has long held that the appropriateness of a 

particular unit that has not been litigated in a Board proceeding is not given any weight in subsequent proceedings where the 
unit issues are fully litigated.  
Coca-Cola Bottling Co. of Balti-more, 156 NLRB 450, 452 (1965); Bowman Transportation, Inc., 166 NLRB 982, 983 (1967); and 
Vangas, Inc., 167 NLRB 805, 806 (1967).  Thus, certifications and unit findings that 
resulted from stipulations of the parties are not binding on the 
Board and the appropriateness of the stipulated unit is not con-
sidered a ﬁBoard pronouncement on the merits of the unit 
sought.ﬂ  Coca-Cola, supra.  Accordingly, I reject the Em-
ployer™s and Intervenor™s argument that the petitioned-for unit 
is inappropriate based on the Petitioner™s execution of a stipu-
lated election agreement in a larger unit and find that the stipu-
lation does not warrant a finding that the petitioned-for unit is 
inappropriate.  Instead, the appropriateness of the petitioned-for 
unit shall be based on the record evidence. 
Two witnesses testified regarding the unit issue, driver Al 
Salvatore, and the Employer™s di
rector of operations, Nicholas Cardaci. The Employer™s president is Bruce Meltzer.  The chief fi-
nancial officer is Bruce Latham who reports to Meltzer.  Car-
daci, the director of operations, reports directly to Meltzer as 
does Tom (LNU), the vice president and the administration 
manager.  The general manager is John Sabean, who reports to the vice president.  There is one human resource manager, Jessi 

Williamson, who reports to Lath
am.  There are two managers, 
Mike Bazoge and Michael McManus, whose responsibilities are outlined more fully below.
9  With respect to the layout of the Employer™s facility, upon 
entering the Employer™s drivew
ay, there is a building on the 
right side of the property.
10  This building is known as the roof 
and floor truss assembly plant.  That building houses truss as-
semblers who assemble the roof 
trusses.  There are about six truss assemblers.
11  There are also two roof truss stackers who 
take the completed trusses and stack them onto a forklift.  
There are four unnamed roof truss leadmen who oversee the 
operations on a truss table where the trusses are assembled.  
                                                          
                                                           
7 See Board Exh. 7. 
8 The record reflects that in 1996, an election was held pursuant to 
an employer-filed petition in Case
 29ŒRMŒ859.  However, the Peti-tioner herein was not party to that 
stipulated election agreement.  In-
stead, the only union involved ther
e was Long Island Regional Council 
of Carpenters, United Brotherhood of Ca
rpenters and Joiners.  No other 
labor organization expressed 
an interest in that case.  See Board Exh. 8.  9 For an organizational chart, see Intervenor™s Exh. 3.   
10 See Intervenor™s Exh. 2 for a rough layout of the Employer™s facil-
ity. 11 Initially, Cardaci testified that there are 12 truss assemblers (Tr. 
133).  However, later on in his testimony, he indicated that there are six 
truss assemblers and six wall 
paneone assemblers (Tr. 135). 
Generally, there is one forklift operator that works in the truss 
plant and he lifts the plates for building the trusses.
12  The truss 
plant also has a saw located at the end of the plant, where wood 
is delivered by a forklift operator.  The wood is cut by the truss 
plant sawyer.  The truss plant foreman is Tony Ceglowski.
13  All employees employed in the truss plant are supervised by 
Mike Bazoge. On the left side of the Employer™s facility, opposite the truss 
plant, is the main office.  Adjacent to the office is the wall 
panel plant.  The wall panel plant assembles prefabricated 
walls.  There are six wall panel assemblers who assemble the 
walls.14  There are two wall panel component assembly lead-
men who assemble the materials used for the actual wall panel.  
There are two wall panel sawyers
15 who saw materials in the 
wall panel plant.  The sawyers can work in both the wall panel 

and truss plants cutting lumber in either place.  In addition there 
are seven wall panel assembly leadmen.
16  Finally, there are 
two wall panel production foreman,
 George Dierlam and Mike Scevola, who work in the truss plant on occasion.  The wall 
panel plant employees are also supervised by Bazoge.  The 
truss and wall panel plants together employ a total of 45 em-
ployees.   
Adjacent to the wall panel plant there is a lumber shed, in 
which lumber, nails, building materials, plywood, and sheet 
rock are stored.  There are no particular employees that are 
assigned to that location.  Rather, if an employee from the other 
plant locations require materials from that area, they can access 
it themselves.   
There is also a window warehouse and a cabinet warehouse, 
in which windows, doors, cabinets,
 hardware, locks, and mold-ings are housed.  A loading dock separates the window and 
cabinet warehouses.  At the moment, there is one warehouse 
foreman, Bittner, who is res
ponsible for the overall mainte-
nance and control of the warehouse.
17  According to Cardaci, there are two warehouse drivers, who have commercial driver 
licenses and whose responsibility 
it is to drive cabinets and windows to customers at jobsites.  The warehouse drivers re-
port to the warehouse foreman, Bittner, who reports to 
McManus.
18 12 According to Cardaci, there is no particular employee that is as-
signed to operate the forklift in the 
truss plant.  Rather, any employee 
can operate the forklift, provided they
 have the appropriate certification 
to do so.   
13 According to Cardaci, there used to be two truss plant foremen 
and now there is only one.   
14 The six assemblers in the truss plant and the six assemblers in wall 
panel plant have the ability to work in either plant location. 
15 Initially, Cardaci testified that th
ere are two sawyers (Tr. 134) but 
later on he testified that there is only one full time component sawyer 
(Tr. 142).   
16 Cardaci testified that the Employer employs a total of 12 or 13 
leadmen in various different plants.  From the record, it appears that 

there are four roof truss leadmen, two wall panel component assembly 
leadmen, and seven wall panel assembly leadmen. 
17 Although there is a job classifi
cation called warehouse assistant, 
whom the Petitioner seeks to include, Cardaci testified that no one 
occupies that position at the moment. 
18 P. Exh. 2c. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262In the center of the facility is 
the yard.  There are two yard 
foremen, Jim Lynch and Doug M
oore, who report to McManus, the supervisor of the yard and the cabinet and window ware-
houses. The Employer employs approximately eight drivers who 
drive to construction sites to deliver building materials.  All 
drivers have commercial driver licenses.  These drivers operate 
any one of a number of the following kinds of trucks:  tractor 
trailer trucks for delivery of roof trusses and wall panels; box-
trucks for delivery of windows, 
doors, and other materials; and lumber trucks for delivery of lumber.
19  Tractor-trailers are loaded in the front of the facility; the lumber and boxtrucks are 
loaded in the back of the facility.  There are two or three drivers who regularly drive the tracto
r-trailers, four employees who 
drive the lumber trucks and 
an unknown number of employees 
who drive the boxtrucks.  As indicated above, there appear to 
be two warehouse drivers who deliver cabinets and windows to 
customers and it appears that they drive the boxtrucks.  They 
report to McManus (through the warehouse foreman, Bittner).  
The other drivers also report to McManus, through the yard 
foremen, Moore and Lynch,
20 except for the two tractor-trailer drivers, who deliver roof trusses, and who are supervised by 
Bazoge.  (Tr. 105).  Generally, the drivers are on the road for 
most of the day.  Salvatore, a driver, claims that he is present at 
the Employer™s facility for 15 hours per week.  According to 
Salvatore, only the tractor-trailer drivers, boom truckdrivers, 
spider and flatbed truckdrivers return to the facility during the 
day to reload.  The drivers wear a uniform of tan or black pants 
along with the Employer™s T-shirt and hat and they receive an 
allowance for footwear.  All other employees are not required 
to wear any uniform. Cardaci claims that 3 or 4 days a week, 
the drivers are accompanied by helpers, particularly with box-
truck deliveries, and these helpers generally are assemblers 
from the wall panel or truss plants.
21According to Cardaci, the Employ
er employs a total of eight 
forklift operators22 who assist in loading and unloading trucks and also assist in loading and 
unloading material that comes out of the truss and wall panel plants and the warehouse (Tr. 139Œ
140).  The forklift operators also move items within the wall 
panel and truss plants.  Four of the forklift operators are sta-
tioned in the lumber area and they load and unload lumber from 
the trucks.  The remaining forklift operators are stationed in the 
truss plant area and they load trusses from the plant area.  In 
addition, there are three or four assemblers within the truss or 
wall panel plants who operate fork
lifts inside the plants.  The forklift operators receive safety courses and are certified to 
                                                          
                                                           
19 There are three kinds of lumber trucks:  a boom truck that has a 
crane, two spider trucks that have
 a forklift mounted on the back, and 
one flatbed truck.  According to Ca
rdaci, there may be one truckdriver, 
who drives a boxtruck, who does not possess a commercial driver li-
cense.   20 P. Exh. 2a.   
21 Salvatore confirmed that assemblers have been helpers on box-
trucks, although he claims that this doe
s not occur very often (Tr. 47).   
22 Salvatore claimed that the Employer employs six forklift opera-
tors.  Inasmuch as Cardaci is the di
rector of operations, it is likely that he is more familiar with the number of employees in each classification 
than is Salvatore.   operate the forklifts.  According to Salvatore, the forklift opera-tors assist in loading trucks as do the warehouse employees (Tr. 
43).  The forklift operators who work solely in the lumber yard 
are supervised by McManus and those working the truss and 
wall panel plants are supervised by Bazoge.
23With respect to the flow of materials in and out of the Em-
ployer™s facility, it appears from the record that when materials 
arrive at the Employer™s facility and require unloading, the 
Employer pulls employees from va
rious segments of its opera-
tion to perform that task.  In this regard, the Employer takes 
any available assemblers or forklift operators to unload incom-
ing vehicles.  There is no specific set of employees that is re-
sponsible for this job.  As for manufacturing of the truss and 
wall panels, Bazoge prepares a production schedule based on a 
particular customer™s needs and the dates that the customers 
require delivery.  The production schedule is posted on the wall 
of the office, where a forklift operator retrieves it.  The forklift 
operator retrieves lumber from the lumber yard/shed, where 
nails, building materials, plywood, and sheetrock are stored
24 and delivers the lumber to the sawyer located in the truss 

plant.25  The sawyer signs a document indicating receipt of the 
lumber supplies and proceeds to cut the wood in accordance 

with the production requirements.26  After the trusses are com-
pleted, there are stackers in the truss plant that bundle the fin-
ished roof trusses.  The forklift operators lift the material from 
the plant and place it in the yard, where it awaits shipment.  
Then, the truss plant foreman informs the drivers™ foreman, 
Doug Moore, that the truss package is ready for removal from 
the plant.  Either Doug Moore or
 one of the forklift operators load the trusses onto a truck and the driver is advised of the 
delivery schedule. 
With respect to the movement of materials in the wall panel 
plant, most of the materials used there are precut.  Depending 
on the material needed, the foremen in the wall panel plant, 
Scevola or Dierlam, send the forklift operator to the lumberyard 
to pull the items needed.  The fo
rklift operator leaves the mate-
rials at the loading dock of the wall panel plant and either 
 23 There was some testimony during 
the hearing that the assemblers 
wear a tool belt and carry a hammer,
 while the forklift operators and drivers do not.  The Petitioner, in its brief, claims that ﬁthe fact that the 
petitioned-for employees do not use th
ese tools further proves the dif-ferent job functions performed.
ﬂ  Although the Petitioner places em-
phasis on this issue, I am of the view that the tools carried, or not car-

ried, by a particular group of employees is not crucial to a determina-
tion of the appropriateness of the unit. 
24 Most of the materials stored in 
the lumber shed are used by the 
wall panel plant operation, but, accord
ing to Cardaci, at any time, an 
assembler in either the wall panel or truss plants, or a warehouse em-

ployee, can access that area himself and retrieve the materials needed. 
25 On occasion, a forklift operator will retrieve lumber that does not 
precisely track the production order.  If this occurs, the forklift operator 
explains to the truss plant sawyer 
that he has substituted a particular item with another due to unavailability.    
26 Salvatore testified that it is ﬁnot
 very oftenﬂ where a forklift opera-
tor drives into the truss 
plant.  In this regard, Salvatore claims that a 
forklift operator can deliver lumber to
 the sawyer without even entering 
the facility because the saw is locat
ed right inside of the doorway en-

trance.   TRIANGLE BLDG. PRODUCTS, CORP. 263foreman signs a receipt for the materials delivered.
27  After the production of the wall panel is complete, it is placed on rollers 
and rolled out of the plant by assemblers.  The forklift operators 
are asked by the yard foremen to remove the wall panel mate-
rial from the rollers and place it in the yard where it awaits 
shipment.  When it is ready to be shipped, the forklift operators 
place the wall panels onto the truck. 
There is a cabinet and window warehouse where doors, win-
dows, moldings, trim, and locks are stored.  It appears that the 
only warehouse employee is the warehouse foreman, Bittner, 
although there are two warehouse drivers who drive boxtrucks and deliver the materials stored in the warehouse to the respec-
tive construction sites.  The forklift operators remove ware-
house material and place it onto a truck for delivery.  Cardaci™s 
testimony implies that assemblers from the truss or wall panel 
plants can also be called upon to help load warehouse materials onto trucks. When a shipment is ready to be delivered, the trucks are 
loaded by forklift operators although it appears that other em-
ployees assist in the loading, 
which is discussed more fully 
below.  When the driver is read
y to leave the facility, he must 
pass through a gate checker who is stationed at the front of the facility.  The gate checker is re
sponsible for checking the deliv-
eries that enter and exit the Employer™s facility.  He checks the 

invoices and logs the invoiced material on a chart.  He also 
indicates the driver™s destination point and the time the driver left the facility.  Upon a driver™s 
return to the facility, his deliv-
ery paperwork is turned into th
e gate checker.  There is only 
one gate checker.  Because that employee only works until 5 

p.m., no deliveries leave the Employer™s facility after that time. 
As indicated above, the employees
 employed in the truss and 
wall panel plants are supervised 
by Mike Bazoge.  The employ-
ees in the lumberyard and warehouse are supervised by Mike 

McManus.  The gate checker is
 the only employee who reports 
directly to Cardaci.
28  All drivers are supervised by McManus, 
except for the tractor-trailer drivers who are supervised by Ba-

zoge. It appears from the record that the drivers, forklift operators, 
and warehouse employees have mo
re customer contact than employees who work in the truss 
or wall panel plants.  In this regard, a customer can pick up a cabinet, window, or door in 
the warehouse area where they encounter warehouse employ-
ees, or a customer may pick up lumber in the yard where they 
encounter forklift operators.  Drivers have customer contact while on a jobsite.29Salvatore claims that he and 
other drivers have no contact with truss plant employees or
 with wall panel employees.  
Salvatore admits that forklift operators have ﬁlittle contactﬂ 
with truss and wall panel employees, mostly when the finished 
product must be removed from those respective plants (Tr. 43).  
                                                          
                                                           
27 Contrary to Cardaci™s testimony, Salvatore claims that it is ﬁnot 
possibleﬂ for forklift operators to dr
ive the forklift into the wall panel plant because there is insuffici
ent room for it to enter.  
28 About 2 weeks prior to the hearing, the Employer created a new 
position of dispatcher.  It appears that the Petitioner does not seek to 
include this position in the unit.  29 In its brief, the Petitioner places 
emphasis on this factor in support 
of its contention that the petitioned-for unit is appropriate.  Cardaci confirms that forklift ope
rators have contact with as-sembly employees in the truss and wall panel plants, but his 
testimony implies that the contact is more frequent.  In this 
regard, as noted above, he cont
ends that when material is needed in either plant, a requis
ition form is prepared and given to the forklift operator who pulls
 the material needed either 
from the lumber yard or the warehouse and brings it to the wall 
panel or truss plants.  In addition, a forklift operator that is 
stationed within the truss and wall panel plant can retrieve ma-
terials from the door and bring it inside the plant.  As for the 
warehouse employees, of which there appears to be only one 
(the foreman), Salvatore claims
 that said employee has no con-
tact at all with truss and wall panel plant employees.  
The Employer™s basic shift times for all of its employees 
commences at 6 a.m. and ends at
 2:30 p.m.  The Employer has 
a second shift, from 2:30 to 11 p.m.
  However, this shift is only 
applicable to the truss and wall panel plant employees.  Accord-
ing to Cardaci, there are four assemblers who work on the 
nightshift, as do three leadmen.  Cardaci testified that six fork-
lift operators work the dayshift and the remaining two forklift 
operators work the nightshift. With respect to interchange among employees in the dis-
puted classifications, Salvatore claims that drivers, forklift op-
erators, and warehouse employees do not perform any work in 
the truss or wall panel plants.  Cardaci testified to the contrary.  
In this regard, Cardaci claims that somewhere between 1 to 3 
times per week, the forklift operato
rs perform assembly work if 
production requires such assistance (Tr. 157Œ158).  Cardaci 
also claims that, for the most 
part, this happens on an overtime 
basis, i.e., forklift operators do not perform assembly work 
during the week, but only on an overtime basis when it is 
needed (Tr. 237, 265).  There are only two or three forklift 
operators that have experience 
as assemblers and can perform 
that function (Tr. 237).  Cardaci also claims that drivers have 

worked as assemblers in the wall panel and truss plants, but no 
specific examples were given (Tr. 159).
30  However, Salvatore 
named one driver, Salley, who has,
 in the past, assisted in as-
sembly of trusses in the truss plant (Tr. 54).
31  Salvatore did admit that, on occasion, in order to meet production require-
ments, drivers work overtime shifts in the truss and wall panel 
plants, but this has not occurred in the last 1-1/2 or 2 years (Tr. 
72Œ73).  Although Salvatore™s testimony implies that the truss 
and wall panel assemblers do not have the appropriate certifica-
tion for operation of a forklift, Cardaci testified that there are 
three assemblers who are forklift certified and operate that 
equipment inside the plants (Tr. 155).  On an infrequent basis, a 
truss assembly employee can operate as a helper on a boxtruck 
to assist in loading and unloading the truck (Tr. 47), or any 
 30 Cardaci also testified that when the winter season approaches and 
deliveries slow down a bit, the Employer offers drivers the opportunity 
to work inside the production plants.  (Tr. 259).  However, Cardaci 
claims that drivers are not required to perform production work, and, no 
specific examples were given as to which drivers have actually opted to 
work in the production plant in the recent past. 31 Salvatore named one forklift operator, Davis, who also performed 
assembly work.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264other trucks coming into the Employer™s facility (Tr. 163).
32  The truss and wall panel plant assemblers can assist the forklift 
operators in loading and unloading trucks and, according to 
Cardaci, when the Employer receives a shipment of cabinets on 
a large tractor-trailer, the assemblers, forklift operators, and/or the warehouse foreman can assist in unloading the merchandise 
(Tr. 163, 180Œ181).  The same is the case if the Employer re-
ceives a shipment:  any one of 
the Employer™s employees, in-
cluding assemblers or sawyers, 
can assist in unloading a truck (Tr. 163, 180Œ181).
33  According to Cardaci, this kind of assis-tance in unloading trucks can occu
r 1 or 2 times per week for a large tractor-trailer.  In the same vain, 40 percent of the time, 
the unloading of a truck requires assistance from truss or wall 
panel plant assemblers (Tr. 181).  If an assembler, who gener-
ally works for Bazoge, is assigned 
to load or unload a truck, he is supervised temporarily by
 McManus, who supervisors the warehouse and yard operations.  The warehouse foreman, Bitt-

ner, has worked overtime as an assembler (Tr. 265). With respect to permanent transfers, Salvatore claims that 
drivers and forklift operators have never transferred to the truss 
plant, but he admits that one truss employee, Glassner, became 
a driver after having obtained a commercial driver™s license 
(Tr. 47, 59, 72).  According to Cardaci, a wall panel assembly 
employee, Lenny Rodriquez, became a warehouse assistant in 
the window portion of the warehouse about 2 years ago.  In 
addition, Kenny Williamson, a night foreman in the wall panel 
shop became a forklift operator (Tr. 224).
34  Tim Murphy was 
hired as a truss assembler, became a truss foreman, a wall panel 

leadman, a yard foreman, and a 
forklift operator.  Doug Moore, the current yard foreman, was once a forklift operator.  Eric 
Bowen, an assembler, became a forklift operator.  Even 
Salvatore admits that he was hired as a forklift operator, then 
was transferred for a few months to the truss plant where he 
worked on the night shift performing assembly work.  Thereaf-
ter, he reverted to a forklift operator in the lumberyard area and 
eventually became a truckdriver (Tr. 53Œ54, 64, 70). 
With respect to the wage rates of the disputed classifications, 
the truckdrivers (including tractor trailer drivers) and the fork-
lift operators earn between $16.25 and $19.25 per hour.  There 
are two non-CDL drivers, who earn between $15.06 and $17.06 
per hour.  The gate checker earns between $8.40 and $10.40 per 
hour.  The truss and wall panel assemblers earn between $9.45 
and $11.45 per hour.  The sawyers earn between $13.92 and 
$15.92 per hour.  The foremen earn between $15.92 and $18.02 
per hour.35                                                          
                                                           
32 Salvatore concedes that the driv
ers are present when the forklift 
operators load their trucks but contends, contrary to Cardaci, that as-
semblers load trucks of any kind.  
33 In general, Salvatore claims that 
assemblers never assist in loading 
or unloading trucks.  On the other hand, Cardaci claims that because the 

Employer does not have specific employees whose responsibilities 
solely include loading or unloadi
ng, any employee may be called upon 
to do so.   
34 Contrary to Cardaci™s testimony, 
Salvatore claims that there have 
been no truss or wall panel plant employees who have become forklift 
operators. 
35 P. Exh. 1.   
With respect to benefits, all 
of the employees employed by 
the Employer are subject to the same vacation, holidays, sick 
leave, and personal day policies.  The medical benefits are 
available to all of the Employe
r™s employees who wish to con-
tribute to it.  The Employer™s 
disciplinary policy as outlined in 
its handbook is applicable to all employees.
36  The Employer 
has some safety rules that, according to Cardaci, are signed by 
all employees and that apply to 
all of the Employer™s employ-
ees.  The Employer has two break
rooms that are used for lunch 
by all employees except for the drivers who take their lunch 
while on the road. It is well established that a 
certifiable unit need only be an 
appropriate unit, not the most appropriate unit
.  Morand Bros. Beverage
, 91 NLRB 409 (1950), enfd. 190 F.2d 576 (7th Cir. 
1951); Omni International Hotel of Detroit
, 283 NLRB 475 (1987); P. J. Dick Contracting
, 290 NLRB 150 (1988); and Dezcon, Inc., 295 NLRB 109 (1989).  The Board™s task, there-
fore, is to determine whether the petitioned-for unit is an ap-

propriate unit, even though it may not be the only appropriate 
unit or the ultimate unit.  In making unit determinations, the 
Board first looks to the unit sought by the petitioner.  If it is 
appropriate, the inquiry ends and the Board does not evaluate 
any competing unit contentions.  
If, however, the unit is inap-
propriate, the Board will scrutin
ize the employer™s proposal.  
Dezcon, Inc., supra at 111.  Also see 
Overnite Transportation, 325 NLRB 612 (1998).  In assessing the appropriateness of any 
proposed unit, the Board considers community of interest fac-
tors such as employee skills a
nd functions, degree of functional 
integration, interchangeability and contact among employees, 
and whether the employees have
 common supervision, work sites, and other terms and conditions of employment. 
Bearing these principles in mind, I find that the petitioned-
for unit of drivers, warehouse drivers/helpers, warehouse fore-men, yard foremen, gate checker, and forklift operators to be 
inappropriate.37  The three most compelling factors in finding 
this unit to be inappropriate are:  (1) the work related contact 
between the petitioned-for employees and the excluded classifi-
cations; (2) the functional integration of the Employer™s opera-
tions particularly among the empl
oyees that remain at the Em-
ployer™s facility during the course of the day; and (3) the degree 

of interchange between the petitioned-for unit and the classifi-
cations the Petitioner seeks to exclude. It is undisputed that the drivers spend large portions of their 
day away from the Employer™s facility, while the remaining 
employees, including forklift ope
rators, the warehouse fore-
man, the yard foremen, and the gate checker, remain at the 
facility.  It appears that there is frequent work-related contact 
and a degree of functional integration between the forklift op-
erators and the assemblers in the truss and wall panel plants.  
For instance, the forklift operators retrieve materials for the 
wall panel and truss plants, deliver the materials to those loca-
 36 It appears from the record that
 the Employer maintains an em-
ployee manual that is undergoing some revision.  This manual (P. Exh. 
6) is maintained in the Employer™s human resource office and all of the 
provisions therein apply to all of the Employer™s employees.   
37 Although the petitioned-for unit seeks warehouse assistants, it ap-
pears from the record that there 
are no employees that occupy that 
classification.   
 TRIANGLE BLDG. PRODUCTS, CORP. 265tions, and have daily contact w
ith the sawyers and the assem-
blers inside those plants.  After the production of the wall pan-
els and trusses are complete, the forklift operators move them 
from the respective plants into the yard, upon the direction of 
the yard foremen, all of whom remain at the facility all day.  
The yard foremen also deal directly with the forklift operators 
in moving materials around the yard.  The forklift operators, 
and if need be, assemblers in the truss and wall panel plants, 
retrieve materials needed from the window or cabinet ware-
house, where there is only one 
employee, a warehouse foreman, 
who remains onsite during the day.  Shipments are loaded on 
trucks by forklift operators, assemblers, the warehouse foreman 
and, if need be, any employee that is available to assist.  All 
shipments are checked by the gate checker before the trucks 
enter the facility and when driv
ers leave the facility with the 
Employer™s product.  Similarly,
 forklift operators, assemblers, 

and warehouse employees unload sh
ipments when they arrive 
at the Employer™s facility.  Thus, in my view, the job duties and 
responsibilities of the forklift operators, warehouse foreman, 
yard foremen, and gate checker are functionally integrated, they 
have regular and daily contact 
with one another, and share a 
sufficient community of interest
 with the production employees 

to conclude that the classifications sought cannot appropriately 
constitute their own unit. I also note that there is a large degree of temporary inter-
change among petitioned-for classifications with those whom 

the Petitioner seeks to exclude.  In
 this regard, there are two or three forklift operators who have the capacity to perform as-
sembly work and do so one to three times per week on an over-
time basis.  There are some assemblers who have the requisite 
certification and operate forklifts inside the production plants.  
Although there was some testimony that drivers, in the past, 
assisted in assembly work, Ca
rdaci was unable to provide spe-
cific examples and Salvatore claims that it has not occurred in 
at least a year and a half.  Moreover, I note that the drivers are 
not permanently stationed at the 
Employer™s location, thus, it is 
less likely that they would temporarily be assigned assembly 
work, or other production related work, based on their time 
away from the Employer™s location. 
Although the Board generally places greater emphasis on 
temporary rather than permanent transfers, the record estab-
lishes that there are a number 
of production employees, i.e., 
assemblers that have become forklift operators or warehouse employees, and visa-versa.  
In this regard, employees 
Rodriquez, Williamson and Bowen, employees in either the 
wall panel or truss plants, became forklift operators, warehouse 
employees, or yard foremen.  One can become a driver only if a 
commercial drivers™ license is 
obtained, and this happened on one occasion.  Thus, it appears more likely that employees will 
move from the production plants to positions as forklift opera-
tors, warehousemen, or yard employees because special driving 
skills are not required. In its brief, the Petitioner argues that the petitioned-for unit is 
appropriate for a number of reasons, each of which I reject.  
First, the Petitioner contends th
at the unit sought is primarily 
engaged in transportation of the Employer™s product while the 
employees it seeks to exclude ar
e primarily engaged in produc-
tion of the Employer™s product.  Contrary to the Petitioner™s 
contention in this regard, the record does not support the Peti-

tioner™s conclusion in this regard.  Although the Petitioner 
claims that the petitioned-for unit is engaged in the transporta-
tion of the Employer™s product, th
e record established that the 
drivers are the 
only employees that bear the responsibility to 
deliver the product to the customer.  Certainly, the forklift op-
erators, the warehouse foreman, the yard foremen and the gate 
checker have a hand in the transportation process by assisting 
in loading the truck and checking the trucks before they leave 
the facility.  However, at best, they initiate the transportation 
process by preparing the materials for shipping, loading the 
materials onto the trucks and logging the invoices upon exit 
from the facility.  Once the shipments leave the Employer™s 
facility, these employees have 
other daily responsibilities: the 
forklift operators move materials directly to and from the pro-
duction plants and the warehouse; the warehouse foreman is 
solely responsible for maintaining inventory there; the yard 
foremen maintain the yard, prepare products for shipping and 
move products from the plant to the yard; and the gate checker 
logs all the traffic in and out of the yard.  Thus, while the trans-
portation process originates with
 these employees, they have 
other duties during the day that establish their community of 
interest with the production operation and not the drivers.38   The Petitioner also argues that the petitioned-for employees 
require specialized certifications compared with those the Peti-
tioner seeks to exclude.  While it is true that the drivers require 
commercial drivers™ licenses, and that the forklift operators 
require certification, the yard foremen, the gate checker and the 
warehouse foreman do not require these licenses or certifica-
tions.  Accordingly, I reject 
the Petitioner™s argument in this 
regard.39The Petitioner also argues that the petitioned-for unit em-
ployees are compensated at a greater hourly rate than those that 
it seeks to exclude from the unit.  However, the Board has held 
that a distinction in the rate of pay does not necessarily affect 
unit determinations.  See 
Four Winds Services, 325 NLRB 632 (1998), where the Board held that differences in compensation 
rates do not destroy a community of interest among employees 
and would not require that they be
 in separate units.  Moreover, 
                                                          
 38 In its brief, the Petitioner also claims that the Employer structured 
its business in such a way that the production departments and the 
transportation departments are sepa
rate.  Thus, the Petitioner argues that a separate unit of ﬁtransporta
tion-relatedﬂ employees would be 
appropriate.  However, as noted above, the petitioned-for unit does not merely constitute ﬁtransportationﬂ em
ployees.  There are other employ-
ees who perform other work during the day.  It is true that the Board is 
cognizant of the ﬁadministrative set-upﬂ of the employer™s operations 
and that the manner in which a plant 
is structured has a ﬁdirect bearing 
on the community of interest among various groups of employees.ﬂ See 
International Paper Co.
, 96 NLRB 295, 298 fn. 7 (1951).  However, in 
the final analysis, the manner in wh
ich an employer has administra-
tively structured its operations must 
be analyzed in conjunction with an 
examination of how employees inter
act so as to carry out the em-
ployer™s business purpose.  
Gustave Fisher, Inc., 256 NLRB 1069 
(1981). 
39 I also note that the Employer ha
s two or three assemblers who are 
forklift certified, yet the Petitioner 
seeks to exclude them even though 
they, like some of the petitioned-fo
r employees, have similar certifica-
tion.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266I note that some of the foremen sought in the petitioned-for unit 
earn the same wage rates as those in the production plant, 
whom the Petitioner seeks to exclude.  Also, some of the saw-
yers (whom the Petitioner seeks to exclude) earn more than the 
gate checker (included in the unit sought) and some sawyers 
may even have similar wage rates as the drivers.  Thus, the 
record does not support the notion that the petitioned-for em-
ployees are uniformly compensated at a higher hourly rate than 
the production employees whom the Petitioner seeks to ex-
clude.  In addition, the Petitioner claims that the petitioned-for 
employees receive better benefits because they are the Em-
ployer™s most senior employees.  Thus, the Petitioner claims 
that they are eligible for more vacation time, sick leave, and 
personal days due to their length of
 service.  However, the mere fact that employees™ seniority affords them additional time off 

does not establish that the two groups receive completely dif-
ferent benefits.  The Petitioner also claims that the production 
employees have a second shift and that the petitioned-for em-
ployees generally work only on the first shift.  Even assuming 
that the two groups of employees
 work separate shifts, this factor, in and of itself, is not a basis for carving out a separate 
unit for the petitioned-for employees, particularly where there 
is some evidence that the warehouse foreman and forklift op-
erators have worked on the second shift (i.e., on an overtime 
basis) as assemblers.
40  Finally, although the Petitioner argues that the petitioned-for 
employees have little or no contact with the employees that 
work in the Employer™s production plants, the record does not 
support this conclusion.  As noted
 above, there is a substantial amount of work related contact between the petitioned-for clas-
sifications and those the Petitioner seeks to exclude:  forklift 
operators interact with truss and wall panel assemblers during 
delivery of materials and upon completion of production; the 
yard foremen direct the movement of the finished product from 
the production plants; and assemblers from the production plants and the warehouse foreman assist in loading and unload-
ing trucks.  Moreover, as noted
 above, there is a substantial amount of temporary interchange: 
the forklift operators can and do perform assembly work; some assemblers are forklift certi-
fied and perform that function inside the plant; and the ware-
house foreman, on an overtime ba
sis, has performed assembly 
work.41  And, there is evidence that assemblers have made the 
                                                          
                                                                                             
40 In its brief, the Petitioner assert
s that the production employees are 
subject to different rules and regul
ations, i.e., they have ﬁcomponent 
rulesﬂ requiring certain safety glasses, hammers, tape, knives, and tool 
belts, whereas the forklif
t operators and truckdrivers have ﬁsafety rules 
and regulations,ﬂ i.e., covering sp
eed limitations, loading procedures, 
maintenance, and vision requirements.
  The Petitioner also argues that the drivers are required to wear the Employer™s logo shirt.  These fac-
tors, on their own, fall short of es
tablishing that the petitioned-for em-
ployees share a distinct community of
 interest separate from the re-
mainder of the Employer™s employees, particularly where the Employer 

has an employee handbook, which is app
licable to all of the Employer™s 
employees.   
41 In its brief, the Petitioner clai
ms that even assuming that the 
ﬁtransportation employees occasiona
lly perform production work . . . 
the company™s own job descriptions make no reference to employees 

performing work outside their job desc
riptions, so such work must not 
be significant.ﬂ  Br. at p. 10.  Job descriptions are not dispositive in 
transition from that classification to warehouse or yard employ-
ees.  Thus, I reject the Petitioner™s argument that there is little 
work related contact or an insignificant amount of interchange between the petitioned-for employees
 and those that it seeks to 
exclude. Having found that the petitioned-for unit is inappropriate, I 
now turn to whether the wall-to-w
all unit, as suggested by the 
Employer and Intervenor, is appropriate, or whether an alterna-
tive unit can also be appropriate.  As noted above, once a peti-
tioned-for unit is found to be inappropriate, the ﬁBoard may 
examine the alternative units suggested by the parties, and also 
has discretion to select an appropriate unit that is different from 
the alternate proposals of the parties.  The Board generally 
attempts to select a unit that is the ﬁsmallest appropriate unitﬂ 
encompassing the petitioned-for employee classifications.ﬂ  See 
Overnite Transportation Co., 331 NLRB 662 (2000).  In Acme Markets, Inc., 328 NLRB 1208 (1999), the Board held that a 
Regional Director may consider alternative units where the 
petitioning union indicates a willingness to proceed to an elec-
tion in any unit found appropriate.  Inasmuch as the Petitioner 
herein has indicated a willingness to proceed to an election in 
any unit found to be appropriate, in my view, the smallest ap-
propriate unit includes all of the Employer™s drivers. 
To be sure, a wall-to-wall unit, inclusive of all of the Em-
ployer™s employees, can also be
 appropriate, as argued for by 
the Intervenor and the Employer.  See 
Marks Oxygen Co
., 147 NLRB 228, 230 (1964), where the Board held that a plant wide 
unit is presumptively appropriate.  However, the Board has 
found that drivers may constitute an appropriate unit apart from 
warehouse and production employees unless they are so inte-
grated with a larger unit that they have lost their separate iden-
tify.  See 
Overnite Transportation Co., 322 NLRB 723 (1996); 
Mc-Mor-Han Trucking, 166 NLRB 700, 701 (1967); and 
E. H. Koester Bakery, Co.
, 136 NLRB 1006, 1011 (1962).  The Board has acknowledged that truckdrivers often have a dual 

community of interest, with certain factors supporting their 

inclusion in the same unit as ot
her plant employees and certain 
factors favoring their representation in a separate unit.  See 

Pacemaker Mobile Homes
, 194 NLRB 742, 743 (1971).  They 
perform certain traditionally dis
tinct functions (i.e., spending most of their time on the road driving, interacting with custom-
ers), which support their representation in a separate unit.  
Mc-Mor-Han Trucking Co., supra.  At the same time, their work is 
closely integrated with the work of other employees at their 
employer™s facility.  This integration favors their inclusion in a 
more comprehensive unit.  Where both a separate unit of driv-
ers and a more inclusive unit are appropriate, the Board bases 
its unit determination on the wishes of the petitioning union.  
See 
Pacemaker supra, and 
Mc-Mor-Han Trucking.  Here, it can 
be argued that both a wall-to-wall unit is appropriate (inclusive 
of drivers) and that a separate but smaller unit of drivers alone 
is also appropriate.  I am mindful of the Board™s view that it 
generally attempts to select a unit that is the ﬁsmallest appropri-
ate unitﬂ encompassing the petitioned-for employee classifica-
 making unit determinations, and, the 
mere fact that a job description 
fails to mention that an employee may perform work outside of their 
classification does not mean that it does not occur. 
 TRIANGLE BLDG. PRODUCTS, CORP. 267tions, and based on the record evidence as a whole, I conclude a 
separate unit of drivers constitutes an appropriate unit because 
they have a separate and distinct community of interest.  
In general, drivers have been found to be so functionally in-
tegrated with plant employees as to preclude separate represen-
tation where the drivers spend 
a substantial amount of time performing the same function as other employees at the termi-
nals, some of whom performed driving duties, and where the drivers have the same supervision, pay scale and benefits as 
other employees.  See 
Standard Oil Co., 147 NLRB 1226 (1964) (where drivers were found to be appropriately included 

with other employees because they share similar terms and 
conditions of employment, they 
have the same supervision and 
they spend a substantial amount 
of time in the performance of 
the same functions as other em
ployees, some of whom also 
perform driving duties); 
Calco Plating, 242 NLRB 1364 (1979) (where drivers were included in a unit of production and main-
tenance employees because the drivers spent a substantial 
amount of time working with production employees, they regu-
larly perform production work, assi
st in pulling inventory, one 
driver occasionally engages in 
his former production job, and 
production and maintenance employees perform drivers™ work 
by assisting  in loading and 
unloading, making customer deliv-eries).
42  In 
Overnite Transportation Co., 325 NLRB 612 (1998), the Board held that a separate unit of drivers constituted 
an appropriate unit, even though the employer there claimed 
that there was functional integration between the drivers and 
the mechanics, whom the employer sought to include.  In that 
case, the employer argued that the integration included contact 

between drivers and mechanics when mechanics performed 
inspections, when drivers report vehicle concerns to the me-chanics and when breakdowns occur on the road.  The em-
ployer also argued that mechanics perform driving work when 

there is an emergency repair of
 vehicles.  The Board concluded 
that despite all of the foregoing, a unit of drivers was an appro-
                                                          
                                                           
42 The Intervenor, in its brief, cites 
Calco in support of its claim that 
a plantwide unit, inclusive of the dr
ivers is appropriate.  However, I find this case factually distinguishable from the facts in 
Calco in two particular respects.  First, in Calco, the drivers performed a substantial 
amount of production work and worked
 side by side with those em-
ployees frequently.  That is not the case here.  And, in 
Calco, there were production and maintenance em
ployees who performed driving 
work, also a factor not present here. 
The Intervenor cites two other cases 
in its brief that I also find factu-ally distinguishable.  The Board in 
American Sunroof Corp
., 243 
NLRB 1128, 1130 (1979), included drivers in a production and mainte-

nance unit.  However, in that case, 
there was evidence, not present here, that drivers occasionally perform ﬁd
etailingﬂ work performed by the 
production and maintenance employees
, and, similarly, the production 
and maintenance employees occasionally performed driving work.  

Here, there is little evidence that the drivers perform production work 
on a regular basis, or, visa versa, that the production employees per-
form driving work. 
As for the final case cited by the Intervenor, 
Calpine Containers, 251 NLRB 1509, 1510 (1980), there the Board included truckdrivers 
and forklift operators in a larger 
production unit partially because they 
all performed forklift work and the drivers, in the off season, performed 
production work.  Here, there is little 
evidence to establish that drivers perform production work with regularity. 
priate unit.  Also see Overnite Transportation Co., 322 NLRB 347 (1996), reconsidered in Overnite Transportation Co., 322 NLRB 723 (1996), where the Board found a driver unit to be 
appropriate. It is undisputed that the approximately eight drivers in ques-
tion spend some amount of the time at the Employer™s facility 
loading their trucks.  At most, they return to the facility one 
time for reloading.  Otherwise,
 they spend the remainder of 
their day delivering the Employe
r™s product to customers.  The amount of time the drivers spend at the Employer™s facility and 
in contact with the Employer™s
 other employees is limited.  
Although there is some evidence that drivers can work as as-
semblers in the Employer™s truss or wall panel plants, there 
were no recent examples in the record to show they have.  
Moreover, it appears that no other employee may perform the 
work of a driver, particularly where a CDL is required to drive 
the Employer™s trucks.  There is 
evidence that the drivers are, in 
some sense, jointly supervised because the tractor-trailer driv-
ers are supervised by Bazoge and the remaining drivers are 
supervised by McManus.  Although some of the drivers are 
supervised by McManus, who al
so supervises the forklift op-
erators and other yard employees (including the yard foremen), 
the lack of specific separate supe
rvision is insufficient to negate a finding that drivers constitute a separate appropriate unit.  The 
Board, in Overnite Transportation Co., 331 NLRB 662 (1999), 
specifically excluded drivers from a plant wide wall-to-wall 

unit partially because the drivers spent most of their day away 
from the employer™s facility and there was little evidence that 
drivers performed work at the plant, or that plant employees 
performed driving work.  In find 
the factual circumstances here 
to be similar. 
Based on all of the foregoing, I find the following classifica-
tions to constitute an appropriate unit within the meaning of 
Section 9(b) of the Act:  All full-time and regular part-time drivers
43 employed by the 
Employer at its 2599 Route 112, Medford, New York, facil-
ity, excluding warehouse assistants, yard foremen,
 gate checkers, warehouse foremen, forklift operators, roof truss 
leadman, roof truss stackers, truss plant production foremen, truss assemblers, wall paneler sawyers, wall panel component 
assembly leadmen, wall panel 
assemblers, wall panel assem-
bly leadmen, wall panel plant line leaders, wall panel plant 
production foremen, wall panel 
component assemble, compo-nent sawyer, office clerical employees, guards and supervi-

sors. 
Motion to Dismiss As indicated earlier in this Decision, both the Employer and 
the Intervenor moved to dismiss the instant petition on the 
grounds that the Petitioner did not have a 30-percent showing 
of interest in the recognized unit, a plantwide wall-to-wall unit,  43 Included in this unit should be all employees who drive the Em-
ployer™s trucks.  From my reading of the record, they include drivers of 
tractor-trailers, boom truckdrivers, spider truckdrivers, flatbed truck-
drivers, and boxtruck drivers.  Also, the record indicates that there is a 
classification called warehouse driver/helper and that these employees 
drive boxtrucks.  They too shall be included in the unit.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268at the time when the Intervenor was recognized.  It is undis-puted that the Petitioner did not have a 30-percent showing of interest in the recognized unit at the time that recognition was extended to the Intervenor. In Smith™s Foods, the petitioning unions sought units that were smaller than the recognized units but the petitioners did not have the requisite 30-percent show-ing even in those smaller units at the time of the recognition.  Thus, the recognition was afforded bar quality.  However, in American National Can, supra, the petitioner secured a 30-percent showing in the petitioned-for unit of 24 mold makers prior to the recognition of the larger unit, which consisted of 397 employees.  The Board held that the petitioner™s attempt to seek a smaller unit than urged by the recognized union ﬁdoes not alter [the] conclusion that the employer™s voluntary recognition . . . does not constitute a bar.ﬂ  Thus, I interpret American National Can as follows: if a petition seeks a unit smaller than the recognized unit, and the unit sought, or some other smaller unit is appropriate, and the petitioning union has the requisite 30-percent showing of interest in the smaller appropriate unit prior to the extension of recognition, the rec-ognition agreement will not be afforded bar quality.  Here, although I have found that the petitioned-for unit is inap-propriate, I also found that a smaller unit, a unit of drivers, constitutes a separate appropriate unit.  Moreover, the Petitioner has indicated a willingness to proceed to an election in any unit found appropriate.  Having conducted an administrative investigation of the showing of interest among that unit, I find that the Petitioner had a 30-percent showing of interest in a unit of drivers prior to the recognition agreement.  Accordingly, inasmuch as the drivers constitute a separate appropriate unit, and the Petitioner has a requisite showing of interest in that unit that predates the recognition, I find that the Employer™s recognition of the Intervenor in the wall-to-wall unit does not bar the processing of the instant petition.  The motion to dismis                                                          s is therefore denied.44DIRECTION OF ELECTION An election by secret ballot shall be conducted by the under-signed among the employees in the unit found appropriate at the time and place set forth in the notice of election to be issued subsequently subject to the Board™s Rules and Regulations.  Eligible to vote are employees in the unit who were employed during the payroll period ending immediately preceding the date of this Decision, including employees who did not work during that period because they were ill, on vacation or tempo-rarily laid off.  Also eligible are employees engaged in an eco-nomic strike that commenced less than 12 months before the election date and who retained their status as such during the eligibility period and their replacements.  Those in the military  44 If I had found that the wall-to-wall unit was the only appropriate unit, such a result would warrant dismissal of the petition for the fol-lowing reasons: the Petitioner does not have an adequate showing of interest in that unit that predated the recognition agreement and as such, the recognition agreement would bar.  Even though the Petitioner indi-cated a willingness to proceed in any unit found appropriate, it would have to secure an additional showing of interest, which, at this juncture, would postdate the recognition.    services of the United States who are employed in the unit may vote if they appear in person or at the polls.  Ineligible to vote are employees who have quit or been discharged for cause since the designated payroll period, employees engaged in a strike who have been discharged for cause since the com-mencement thereof and who have not been rehired or reinstated before the election date and employees engaged in an economic strike which commenced more than 12 months before the elec-tion date and who have been permanently replaced.  Those eligible to vote shall vote whether they desire to be represented for collective bargaining purposes by Local 1205, International Brotherhood of Teamsters, AFLŒCIO, Local 2682, United Brotherhood of Carpenters and Joiners of America, or neither labor organization. LIST OF VOTERS In order to assure that all eligible voters may have the oppor-tunity to be informed of the issues in the exercise of the statu-tory right to vote, all parties to the election should have access to a list of voters and their addresses that may be used to com-municate with them.  Excelsior Underwear, Inc., 156 NLRB 1236 (1966); NLRB v. Wyman-Gordon Co., 394 U.S. 759 (1969).  Accordingly, it is hereby directed that within 7 days of the date of this Decision, four copies of an election eligibility list, containing the full names and addresses of all the eligible voters, shall be filed by the Employer with the undersigned who shall make the list available to all parties to the election.  North Macon Health Care Facility, 315 NLRB 359 (1994).  In order to be timely filed, such list must be received in the Regional Office, One MetroTech Center North-10th Floor (Corner of Jay Street and Myrtle Avenue), Brooklyn, New York 11201 on or before July 2, 2001.  No extension of time to file the list may be granted, nor shall the filing of a request for review operate to stay the filing of such list except in extraordinary circum-stances.  Failure to comply with this requirement shall be grounds for setting aside the election whenever proper objec-tions are filed. NOTICES OF ELECTION Please be advised that the Board has adopted a rule requiring that election notices be posted by the Employer at least three working days prior to an election.  If the Employer has not received the notice of election at least five working days prior to the election date, please contact the Board agent assigned to the case or the election clerk.  A party shall be estopped from objecting to the nonposting of notices if it is responsible for the nonposting.  An Employer shall be deemed to have received copies of the election notices unless it notifies the Regional office at least five working days prior to 12:01 a.m. of the day of the election that it has not re-ceived the notices.  Club Demonstration Services, 317 NLRB 349 (1995).  Failure of the Employer to comply with these post-ing rules shall be grounds for setting aside the election when-ever proper objections are filed.     